 

Exhibit 10.2

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK REPURCHASE AGREEMENT (this "Agreement") is made and entered into as
of the 9th day of June 2017, by and between Sileas Corp. ( the "Seller") and
Danny Schoening and Karen Hawkins (each, a "Purchaser").

 

The Seller and Purchasers may be referred to hereinafter from time to time
individually as a "Party" and collectively as "Parties".

 

WITNESSETH:

 

WHEREAS, Seller desires to sell to Purchasers, and Purchasers desire to purchase
from Seller, 800,000 shares of Common Stock, par value US$ 0.001 (the "Shares")
of Optex Systems Holdings, Inc. (the “Company”);

 

WHEREAS, Seller acknowledges that it received all information that Seller
considers necessary or appropriate to enable the Seller to decide whether to
enter into this Agreement and to consummate the transaction contemplated herein;

 

WHEREAS, Seller acknowledges that it is the sole record owner of the Shares; and

 

WHEREAS, Seller acknowledges that it has all requisite power to enter into and
perform this Agreement, and Seller further acknowledges that it has taken all
necessary corporate action on the part of the Seller, its respective directors
and Sellers, necessary for the authorization, execution, delivery and
performance by the Seller of this Agreement and the consummation of the
transaction contemplated herein.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions herein contained, it is hereby agreed as follows:

 

SECTION 1 THE TRANSACTION

 

Purchase of Shares

 

By executing this Agreement and two stock powers endorsed in blank, Seller is
hereby selling to Purchasers, and Purchasers are hereby purchasing from Seller,
the Shares which are free of any third party preemptive or similar rights, and
free and clear of any mortgages, liens, pledges, charges, security interests or
any other third party rights (other than any third party rights under the
existing Sellers' Agreement (the "Sellers' Agreement"), to the extent
applicable), at a price equal to $314,000  (the "Consideration", which is a
discounted amount based upon recognition of years of administrative support by
the Purchasers for the Company) as follows:

 

Danny Schoening: 640,000 Shares for $200,000 plus a $50,825 promissory note

 

Karen Hawkins: 160,000 Shares for $50,000 plus a $12,706 promissory note

 

 

 

 

Each promissory note shall have a one year term, with interest at 1.18% per
annum and shall be payable in four equal quarterly installments of $12,800 for
Danny Schoening and $3,200 for Karen Hawkins, each installment payable within
five business days after the payment of cash dividends by the Company to each
Purchaser.

 

1.3 Seller hereby represents and warrants to Purchasers, as follows:

 

(a) Seller is the sole lawful owner, beneficially and of record, of the Shares,
and upon the consummation of the transactions contemplated in this Agreement,
Purchaser will acquire from Seller, good and marketable title to such Shares
free and clear of all liens, charges, encumbrances, debt, restrictions, rights,
claims, options to purchase, proxies, voting trusts and other voting agreements,
calls and commitments of any kind.

 

(b) As of the consummation of the transactions contemplated in this Agreement,
Seller has full and unrestricted legal right, power and authority to enter into
and perform all of its obligations under this Agreement, and to sell and
transfer the Shares to Purchaser as provided herein. This Agreement, when
executed and delivered by or on behalf of Seller, shall constitute the valid and
legally binding obligation of Seller, legally enforceable against Seller in
accordance with its terms.

 

(c) At the time of execution of this Agreement, Seller is not in possession of
any material inside information of the Company.

 

(d) The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not result in a breach by the Seller of,
or constitute a default by the Seller under, any agreement, instrument, decree,
judgment or order to which the Seller is a party or by which the Seller may be
bound.

 

(e) By reason of the Seller’s business or financial experience or the business
or financial experience of the Seller’s professional advisers who are
unaffiliated with the Company and who are not compensated by the Company, the
Seller has the capacity to protect the Seller’s own interests in connection with
the sale of the Shares to the Company. The Seller is capable of evaluating the
potential risks and benefits of the sale hereunder of the Shares.

 

(f) The Seller has received all of the information that the Seller considers
necessary or appropriate for deciding whether to sell the Shares hereunder and
perform the other transactions contemplated hereby. The Seller further
represents that the Seller has had an opportunity to ask questions and receive
answers from the Company regarding the business, properties, prospects and
financial condition of the Company and to seek from the Company such additional
information as the Seller has deemed necessary to verify the accuracy of any
such information furnished or otherwise made available to the Seller by or on
behalf of the Company.

 

(g) The Seller acknowledges that the Seller will have no future participation in
any Company gains, losses, profits or distributions with respect to the Shares.
If the Shares increase in value by any means, or if the Company’s equity becomes
freely tradable and increases in value, the Seller acknowledges that the Seller
is voluntarily forfeiting any opportunity to share in any resulting increase in
value from the Shares.

 

 

 

 

(h) The Seller has had an opportunity to review with the Seller’s tax advisers
the federal, state, local and foreign tax consequences of the Repurchase and the
transactions contemplated by this Agreement. The Seller is relying solely on
such advisers and not on any statements or representations of the Company or any
of its agents. The Seller understands that the Seller (and not the Company)
shall be responsible for the Seller’s tax liability and any related interest and
penalties that may arise as a result of the transactions contemplated by this
Agreement.

 

SECTION 2 - Miscellaneous

 

2.1 Governing Law; Jurisdiction. The construction, interpretation and
performance of this Agreement shall be governed by the laws of the State of
Delaware. Any and all disputes which may arise between the Parties as a result
of or in connection with this Agreement, its interpretation, performance or
breach shall be brought and enforced in the courts of the state of Delaware.

 

2.2 Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors and
administrators of the Parties; provided, however, that no party may assign its
rights hereunder without the prior written consent of the other Parties.

 

2.3 Entire Agreement; Amendment. This Agreement, including its preamble and
exhibits, and the other documents delivered pursuant thereto constitute the full
and entire understanding and agreement between the Parties with regard to the
subject matters hereof and thereof and supersede all prior agreements and
understandings relating thereto. Neither this Agreement nor any term hereof may
be amended, waived, discharged or terminated except by an instrument in writing
signed by all the Parties.

 

2.4 Notices. All notices and other communications required or permitted to be
given or sent hereunder shall be in writing and shall be deemed to have been
sufficiently given or delivered for all purposes if mailed by registered
airmail, transmitted by facsimile, or delivered by hand to the Parties'
respective addresses set forth in the signature page hereto. All notices sent by
registered mail shall be deemed to have been received within seven (7) business
days of posting. If delivered by hand, upon their delivery.

 

2.5 Delays or Omissions. No delay or omission to exercise any right, power or
remedy upon any breach or default under this Agreement shall impair any such
right, power or remedy of such holder nor shall it be construed to be a waiver
of any such breach or default.

 

2.6 Waiver of Default. No waiver with respect to any breach or default in the
performance of any obligation under the terms of this Agreement shall be deemed
to be a waiver with respect to any subsequent breach or default, whether of
similar or different nature. Any waiver, permit, consent or approval of any kind
or character shall be effective only if made in writing and only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement or by virtue of law or otherwise afforded to any holder, shall be
cumulative and not alternative.

 

 

 

 

2.7 Rights; Severability. If any provision of this Agreement is held by an
arbitrator or a court of competent jurisdiction to be unenforceable under
applicable law, then such provision shall be excluded from this Agreement and
the remainder of this Agreement shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms; provided,
however, that in such event this Agreement shall be interpreted so as to give
effect, to the greatest extent consistent with and permitted by applicable law,
to the meaning and intention of the excluded provision as determined by such an
arbitrator or court of competent jurisdiction.

 

2.8 Expenses. Each part shall pay its own expenses, including legal expenses in
connection with the transaction contemplated by this Agreement.

 

2.9 Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

2.10 Counterparts. This Agreement may be signed in counterparts, each of which
shall be deemed to be an original, and together shall constitute one and the
same instrument. The Parties may execute this Agreement via facsimile.

 

IN WITNESS WHEREOF, the Parties have executed this Stock Purchase Agreement as
of the date first above-mentioned.

 

SILEAS CORP.:   DANNY SCHOENING:           By:     By:   Address:   Address:    
      Date:     Date:  

 

KAREN HAWKINS:

 

By:     Address:         Date:    

 

 

